MEMORANDUM OPINION
                                         No. 04-11-00236-CV

SSC SAN ANTONIO WEST OPERATING COMPANY, L.P. D/B/A Retama Manor Nursing
                       Center/San Antonio West,
                               Appellant

                                                  v.

                   Mary A. KOENIG, On Behalf of the Estate of Emilio Gonzalez,
                                         Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-08562
                        Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 24, 2011

DISMISSED

           The parties have settled their dispute and the appellant has filed an unopposed motion to

dismiss this appeal. The motion contains a certificate of service on counsel for appellee, and the

appellant asserts that the appellee does not oppose the relief sought in appellant’s motion. The

motion also requests that this court order the Bexar County District Clerk to release to

appellant—in care of its counsel—the cash deposit posted in lieu of bond on June 2, 2011. See

TEX. R. APP. P. 24.1(c).
                                                                                  04-11-00236-CV


       Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). The Bexar County District Clerk is ordered to release the balance of appellant’s cash

deposit posted in lieu of bond, plus any earned interest to which appellant may be entitled less

any outstanding court costs or other authorized deductions, to appellant in care of its counsel.

Any outstanding costs of this appeal are taxed against the party that incurred them. See id.

42.1(d).



                                                           PER CURIAM




                                              -2-